377 S.W.2d 830 (1964)
Maggie DAWKINS et al., Petitioners,
v.
A.P. VAN WINKLE, Respondent.
No. A-10020.
Supreme Court of Texas.
April 1, 1964.
John D. Dashiell, Buffalo, Baker, Jordan, Shaw & Foreman, Dallas, for petitioners.
Naman, Howell, Smith & Chase, Waco, for respondent.
PER CURIAM.
On January 23, 1964, the Court of Civil Appeals affirmed the judgment of the trial court in this cause. Tex.Civ.App., 375 S.W.2d 341. Petitioners did not file a motion for rehearing in the Court of Civil Appeals.
Rule 468, Texas Rules of Civil Procedure, provides that the application for writ of error shall be filed within 30 days after the overruling of a motion for rehearing in the Court of Civil Appeals. Rule 469(c), Texas Rules of Civil Procedure, provides that the points of error to be relied upon in this court shall be assigned as error in the motion for rehearing in the Court of Civil Appeals.
This Court has interpreted the above rules as requiring the overruling of a motion for rehearing in the Court of Civil Appeals prior to the filing of an application for writ of error. Where this prerequisite has not been met, this Court has no jurisdiction. See State Board of Morticians v. Cortez, 157 Tex. 649, 308 S.W.2d 12; East Texas Motor Freight v. Loftis, 148 Tex. 242, 223 S.W.2d 613.
The application for writ of error is dismissed for want of jurisdiction.